Title: To George Washington from Major General Robert Howe, 24 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 24th June [1780]

I have received your Excellency’s Letters, which the Hurry I am in, will I hope excuse my not being able to answer fully—Those Measures which you recommend that have not already been executed, shall be carried into Effect with all possible Expidition—what you have said in one of yours relative to Verplank’s & stony Points, will I am much afraid in our present Situation if literally complied with, be attended with Inconveniences to this Post—Our Situation requires that they should not only alarm us, but check the Progress of the Enemy—I had refered this to the General Officers who were unanimously of Opinion that those Works should be maintain’d even at the Risk of the Garrisons—I laid it before them again & they reiterated the Opinion upon me in still stronger Terms—Major Genl McDougal—Brigadiers Clinton, Poor & Patterson compos’d the Council—The Works are in a very defensible State—the Officers brave—the Men in good Spirits, & if the Works should be lost in the Result, they will give us the Time we want, & be sold I am persuaded for more than they are worth—it would not be proper to go fully into this Matter by Letter, even if I had Time, but there are such Reasons for it, as induce me to unite my Opinion with that of the Council—your Excellency will direct as you please, & be so obliging as to let me hear from you upon the Subject immediately. I inclose you Sir, Letters I have received from Governor Trumbul and

Mr Adams & Mr Gerry—I had sent to forbid the immediate March of the Troops they speak of, but upon the Intelligence you give me, & what I have myself received, should think they had better be put in Motion—it would take some Time to collect them, & a Countermand if you chuse it, may in Season prevent their Approach—This Measure also the Generals recommend, as they think with great Propriety those Bodies are easier sent back than put in Motion. To benefit Service is my utmost Pride, & the ultimate End I aim at—any Errors I commit therefore will be the Result of the best Intentions. I have the Honor to be with the greatest Respect & Regard your Excellency’s most obedient Humble Servant

Robert Howe


P.S. Please return the inclosed Letters, as I have not had Time to copy them.

